DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/714,123 filed on December 13th, 2019. Claims 1-12 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of applications DE 10 2018 132 354.9 and DE 10 2019 114 559.7 filed on December 14th, 2018 and May 29th, 2019, respectively. Certified copies were received on January 29th, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 14th, 2020 and March 9th, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Objections
	Regarding Claim 1 (line 1), please change the recitation “in particular for the parking lock” to - - in particular for [[the]] a parking lock - - to establish antecedent basis.

	Regarding Claim 8 (lines 3-4), please change the recitation “which contact shoulder” to - - which the contact shoulder - - as the feature is previously recited in claim 8 (line 2).

Claim 9 (line 3), please change the recitation “radially on the outer side” to - - radially on [[the]] an outer side - - to establish antecedent basis.

	Regarding Claim 9 (line 4), please change the recitation “a fluidic connection between pressure conducting channel” to - - a fluidic connection between a pressure conducting channel - - to establish antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidokoro et al. (US 2016/0244031) cited in the IDS filed March 9th, 2020, hereinafter Kidokoro.

Claim 1, Kidokoro teaches a locking unit (Fig. 4, “parking device” 1), in particular for the parking lock of an automatic transmission, for locking the movement of a piston (“piston” 14) which is movable by a drive (“switching valve” 21) and can be acted upon with pressure or hydraulic pressure (via “oil chamber” 11f), 
the locking unit (1) having a solenoid (“solenoid unit” 50) and at least one latching element (“abutting portion” 410), and 
the at least one latching element (410) interacting with an armature (“plunger” 51) or an armature rod (“lock shaft” 41) of the solenoid (50), and 
the piston (14) having at least one latching receptacle (“roller” 13), and 
the piston (14) being securable by retaining interaction of the at least one latching element (410) with the at least one latching receptacle (13), 
wherein the piston (14) is at least partially mounted in a center section (“case” 11) which is at least partially surrounded by a housing (“side wall” 11a).  

Regarding Claim 2, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the center section (Fig. 4, 11) is designed in the manner of a sleeve (see Fig. 4).  

Regarding Claim 3, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein an inner side of the center section (Fig. 4, 11) forms a bearing surface for the piston (14) or for a piston thrust piece (14) of the piston (14).  

Regarding Claim 6, Kidokoro teaches the locking unit as claimed in claim 1, 	wherein the center section (Fig. 4, 11) has a radial outer side (see Fig. 4) which supports the housing (11a).  

Claim 7, Kidokoro teaches the locking unit as claimed in claim 1, 	wherein the center section (Fig. 4, 11) is connected to a solenoid housing (“yoke” 53) of the solenoid (50).  

Regarding Claim 8, Kidokoro teaches the locking unit as claimed in claim 1, 	wherein the center section (Fig. 5, 11) has an encircling contact shoulder (see Examiner Fig. 1) on its side facing away from the solenoid (50) and/or facing a piston tube (“Tube Section” in Examiner Fig. 1) of the piston (14), 
which contact shoulder is adjoined by an annular and/or conical connecting region which supports a tube section (see Examiner Fig. 1).  

    PNG
    media_image1.png
    359
    515
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 5 of Kidokoro

Regarding Claim 9, Kidokoro teaches the locking unit as claimed in claim 8, 
wherein a number of segment interspaces (see Examiner Fig. 2) as notches are formed in the connecting region, radially on the outer side (see Examiner Fig. 2), 
“oil hole” 11h) and a pressure space (“oil chamber” 11f) within the tube section (see Fig. 5 and Examiner Fig. 2). 

    PNG
    media_image2.png
    353
    506
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 5 of Kidokoro

Regarding Claim 10, Kidokoro teaches the locking unit as claimed in claim 8, 
wherein the connecting region is designed as a crown ring and/or the connecting region supports the tube section (see Examiner Fig. 2 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro (US 2016/0244031), in view of Kleinert et al (US 7,410,038), hereinafter Kleinert.

Regarding Claim 4, Kidokoro teaches the locking unit as claimed in claim 1. 
Kidokoro does not teach “wherein the center section is in the form of a turned part or sintered shaped part, is produced in a formative method or is produced by means of 3D printing, metal powder injection molding, selective laser melting or selective laser sintering”.
Kleinert teaches “It is an advantage here that the piston 2 with the catching element 6 is designed as (comparatively simple) lathe work. This reduces considerably the production expenses of this component” (col. 7, line 9).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the center section of Kidokoro with the turning process taught by Kleinert, such that “wherein the center section is in the form of a turned part or sintered shaped part, is produced in a formative method or is produced by means of 3D printing, metal powder injection molding, selective laser melting or selective laser sintering”, as one of ordinary skill in the art would have recognized that the result of using known methods of manufacturing would have been predictable, and have the obvious advantage of reducing production expenses (Kleinert, col. 7, line 9).

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro (US 2016/0244031).

Claim 5, Kidokoro teaches the locking unit as claimed in claim 1. 	Kidokoro does not teach “wherein the center section has an axial length of 100% to 200% or of 130% to 170% of a stroke of the piston”.
The specification of Kidokoro does not explicitly disclose a relationship between an axial length of the center section (Fig. 4, 11) and a stroke (Figs. 4-5) of the piston (14); however, using screen capture software, Examiner can measure the number of pixels between points of an image. As seen in Examiner Fig. 3 below, the axial length of the center section is approximately 200 pixels and the stroke of the piston is approximately 110 pixels. This would suggest to one of ordinary skill in the art that the prior art of Kidokoro teaches the claimed relationship between an axial length of the center section and the stroke of the piston, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate axial length as suggested by Kidokoro, such that “wherein the center section has an axial length of 100% to 200% or of 130% to 170% of a stroke of the piston”, as one of ordinary skill in the art would have recognized the result of selecting known proportions of axial lengths and piston strokes would have been predictable, and doing so would have been an obvious modification to the prior art of Kidokoro.

    PNG
    media_image3.png
    260
    456
    media_image3.png
    Greyscale

Examiner Fig. 3 - Fig. 4 of Kidokoro

Claim 11, Kidokoro teaches the locking unit as claimed in claim 1. 
Kidokoro does not teach “wherein the center section has an axial length of 30% to 40% of an axial length of the piston”.
The specification of Kidokoro does not explicitly disclose a relationship between an axial length of the center section and an axial length of the piston; however, as seen in Examiner Fig. 4 below, the axial length of the center section is approximately 150 pixels and the axial length of the piston is approximately 415 pixels. This would suggest to one of ordinary skill in the art that the prior art of Kidokoro teaches the claimed relationship between axial lengths of the center section and the piston, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose appropriate axial lengths as suggested by Kidokoro, such that “wherein the center section has an axial length of 30% to 40% of an axial length of the piston”, as one of ordinary skill in the art would have recognized the result of selecting known proportions of axial lengths would have been predictable, and doing so would have been an obvious modification to the prior art of Kidokoro.

    PNG
    media_image4.png
    404
    514
    media_image4.png
    Greyscale

Examiner Fig. 4 - Fig. 1 of Kidokoro

Regarding Claim 12, Kidokoro teaches the locking unit as claimed in claim 1, 
Kidokoro does not teach “wherein the center section has an axial length of 13% to 20% of an axial length of the locking unit”.
	The specification of Kidokoro does not explicitly disclose a relationship between an axial length of the center section and an axial length of the locking unit; however, as seen in Examiner Fig. 5 below, the axial length of the center section is approximately 105 pixels and the axial length of the piston is approximately 775 pixels. This would suggest to one of ordinary skill in the art that the prior art of Kidokoro teaches the claimed relationship between axial lengths of the center section and the locking unit, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate axial length as suggested by Kidokoro, such that “wherein the center section has an axial length of 13% to 20% of an axial length of the locking unit”, as one of ordinary skill in the art would have recognized the result of selecting known proportions of axial lengths would have been predictable, and doing so would have been an obvious modification to the prior art of Kidokoro.

    PNG
    media_image5.png
    364
    708
    media_image5.png
    Greyscale

Examiner Fig. 5 - Fig. 1 of Kidokoro

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Klein (US 2020/0248806), Gierer (US 6,471,027) and Matthias (DE 10 2015 006 323) listed in the attached "Notice of References Cited" disclose parking lock units comprising similar center sections related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659